Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 12/29/21 is acknowledged.  Claim 9 was canceled.  Claims 11-14 were withdrawn without traverse in the reply filed 9/22/21.  Claims 1-8 and 10 are under examination. 
Response to Reply
Claim Objections
Claim 1 is objected to because of the following informalities: a colon is missing after “comprising” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following below.  In addition, new rejections follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Interpretation
The Office asserts that terms and phrases like “for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such intended use language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case. 
While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“Zhou,” Color-Multiplexing-Based Fluorescent Test Paper: Dosage-Sensitive Visualization of Arsenic(III) with Discernable Scale as Low as 5 ppb, 2016, previously cited) in view of Feng et al. (“Feng,” Dual-modal light scattering and fluorometric detection of lead ion by stimuli-responsive aggregation of BSA-stabilized copper nanoclusters, 2016, previously cited). 
 As to claims 1 and 5, Zhou discloses a fluorescent test paper for detecting a toxic component, wherein the fluorescent test paper (e.g., fluorescent test paper, p. 6105 et seq.) comprises a fluorescence development area (e.g., any region on test paper), the fluorescence development area comprises a carbon quantum dots distribution area, which comprises carbon quantum dots fluorescent probes (e.g., cyan carbon dots (CDs) or red quantum dots (QDs), p. 6105 et seq.) for checking an environment (e.g., assay of environment, see abstract on p. 6105).  Zhou also discloses a dosage scale (“colorimetric card”) with color printing areas, as shown in fig. 3 on p. 6108. 
Regarding claim 1, Zhou does not specifically disclose a copper nanoclusters distribution area comprising copper nanoclusters fluorescent probes.  Feng discloses a new and facilely prepared light scattering (LS) and fluorometric dual-mode sensor is developed for lead ion (Pb2+) detection with high sensitivity and selectivity by use of bovine serum albumin stabilized copper nanoclusters (BSA–Cu NCs).  See p. 96729 et seq.  Feng further discloses that by changing the template with other affinity functionalities, such as sulfhydryl, DNA, aptamers and so on, the metal nanoclusters-based sensing platform can be expended to the assay of a wide range of important compounds. See p. 96733.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include copper nanoclusters fluorescent probes because Cu NCs exhibit excellent fluorescent properties; are significantly cheaper due to abundant, economical and readily available synthetic materials for the preparation of Cu NCs as compared to the expensive starting material for noble-metal nanoclusters; Cu NCs are emerging as a new type of fluorescent nanomaterial; and Cu NCs have been considered as a satisfactory candidate for sensing.  See p. 96729 of Feng. 
As to claim 2, Zhou discloses developing a portable device that is easy to operate and is made of test paper.  See p. 6105 and 6107 et seq.  Any region of Zhou’s test paper, other than the areas claimed above, reads on the claimed test paper handheld area. 
As to claim 3, Zhou does not specifically disclose the T-shaped boundary line.  However, matters relating to ornamentation only, which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  
As to claim 4, while Zhou does not specifically disclose an area ratio of 1:1, Zhou discloses on p. 6108, “each chromaticity was highly uniform over a whole piece of test paper due to the homogeneous distribution of two probes”.  Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have an area ratio of 1:1 to see a wide range of color variations (see p. 6108 of Zhou). 
As to claim 10, Zhou discloses a plurality of fluorescence development areas in fig. 3 on p. 6108. 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Feng, as applied to claim 1 above, and further in view of Yu et al. (“Yu,” Multicolorful fluorescent-nanoprobe composed of Au nanocluster and carbon dots for colorimetric and fluorescent sensing Hg2+ and Cr6+, Feb. 8, 2018, previously cited). 
See Zhou and Feng supra. 
As to claims 6-8, Zhou does not specifically disclose additional areas relating to standard mercury ion.  Yu discloses Au NCs-CDs multicolorful fluorescent-nanoprobe assembled by nanosized bovine serum albumin (BSA)-Au NCs and CDs, which can detect Hg2+ and Cr6+ individually and simultaneously. See p. 679.  To test the fluorescence responses for Hg2+, different concentration of Hg2+ solutions (1 nM–80 2+ is indispensable for environmental monitoring.  See p. 679 of Yu.  
Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that Zhou does not disclose two areas having different functions (for checking the fluorescence detection environment during detection  with the fluorescent test paper; and for detecting a concentration of the mercury ions) in the fluorescent test paper, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the intended use, “for checking the fluorescence detection environment during detection with the fluorescent test paper; and for detecting a concentration of the mercury ions” does not structurally distinguish the claimed invention from Zhou.  Zhou 
Furthermore, with regard to the copper nanoclusters distribution area and the reference channel area, Zhou in view of Feng properly read on these features.  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, unless a term has been given a special definition in the specification.  See MPEP 2111.  Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, the copper nanoclusters distribution area and the reference channel area have no special definition in applicant’s specification, and thus, these terms are interpreted under the broadest reasonable interpretation standard.  In light of the broadest reasonable interpretation standard, Zhou in view of Feng properly read on the claimed copper nanoclusters distribution area, as disclosed on p. 96729 et seq. of Feng; and Zhou properly reads on the claimed reference channel area, as disclosed on p. 6105 et seq. of Zhou.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



1/26/2022